Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 1/07/2021 has been received and claims 1-9 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
in line 8 of Claim 1, delete “perform blasting of the heated air” and insert --simultaneously sterilize and heat--;
in line 9 of Claim 1, 
delete “containing the sterilizer to” and “for sterilizing and”,
delete “of” and insert --of the sleeve that forms--;
in line 10 of Claim 1, 
delete “heating” and “at the same time, with the sterilizing and the”,
insert --,-- after “bottom part”;
in line 11 of Claim 1, delete “heating for the closing the bottom part”;
in line 12 of Claim 1, delete “by the blasting of the heated air container the sterilizer”
in line 11 of Claim 5, delete “, with the” and insert --by--;
in line 12 of Claim 5, delete “sterilizing and the heating for the closing the bottom part”;
in line 13 of Claim 5, delete “by the blasting of the heated air containing the sterilizer”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaporating portion” in claims 4 and 8-9; “sterilizer supplying portion”, “evaporating portion” and “mixing apparatus” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation “folding the part of the sleeve along a bottom part forming line and bonding the folded parts of the sleeve together under pressure thereby forming the bottom part” in Claim 5 within the Specification for a configuration where the functions cited in the above limitation is performed by the mandrel.  In Claim 6, there is no written description support for the limitation “a sterilizer supplying portion, an evaporation portion, a heating apparatus having a blower 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, it is not clear what structure(s) is/are responsible for “folding the part of the sleeve along a bottom part forming line and bonding the folded parts of the sleeve together under pressure thereby forming the bottom part”.
In Claim 6, it is not clear whether “a mixing apparatus” is a separate component from “a sterilizer supplying portion, an evaporation portion, a heating apparatus having a blower connected thereto”.
In Claim 6, it is not clear what specific corresponding structure(s) the limitation “a mixing apparatus” is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodocker (4590740).
Rodocker (‘740) discloses an apparatus (see Figures 1 and 3) for sterilizing a sleeve (44) in an aseptic filling system that molds the sleeve (44) into a paper container (58) having a bottomed tubular shape by closing surfaces of an open end part of the sleeve (44) (see Figures 3 and 4B-4C) and performs sterilization, filling and sealing of the paper container (58) (see Figures 1 and 3), the sleeve (44) being a tubular body having walls (see Figure 4B) formed by at least a stack of sheets of paper (18, 40), 
Page 2 of 4the apparatus (see Figures 1 and 3) comprising a mandrel (28) that has a small opening (see Col. 1 lines 31-46) and capable of blasting heated air containing a sterilizer to an inner surface of the sleeve (44), which forms a bottom part of the paper container (58), in a state where the sleeve stands in a columnar shape, the mandrel (28) that has the small opening configured to perform blasting of the heated air containing the sterilizer to the inner surface of the bottom part for sterilizing and capable of heating for closing the bottom part at the same time by heating parts of the sleeve that form the bottom part (via 24) and capable of heating for closing the bottom part at the same time (i.e. stations C and F - see Figures 1 and 3), and
.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swank (WO9908932).
Swank (‘932) discloses an apparatus (see Figures 1-2) for sterilizing a sleeve in an aseptic filling system that molds the sleeve into a paper container having a bottomed tubular shape by closing surfaces of an open end part of the sleeve and performs sterilization, filling and sealing of the paper container, the sleeve being a tubular body having walls formed by at least a stack of sheets of paper, 
Page 2 of 4the apparatus (see Figures 1-2) comprising a mandrel (30) that has a small opening (i.e. through which 60 exits 30) and blasting heated air containing a sterilizer to an inner surface of the sleeve (see Figure 2), which forms a bottom part of the paper container, in a state where the sleeve stands in a columnar shape, the mandrel (30) that has the small opening (i.e. through which 60 exits 30) configured to perform blasting of the heated air containing the sterilizer to the inner surface of the bottom part for sterilizing and capable of heating for closing the bottom part at the same time by heating parts of the sleeve that form the bottom part (see Figure 2), 
The limitation “folding the parts of the sleeve along a bottom part forming line and bonding the folded parts of the sleeve together under pressure thereby forming the bottom part” has not been patentable weight as this is not a function/capability of a mandrel but rather of one or more uncited structures. 

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joosten (4506491).
Joosten (‘491) discloses an apparatus (see Figure 1) for sterilizing a sleeve (18) in an aseptic filling system that molds the sleeve (18) into a paper container (20) having a bottomed tubular shape by closing surfaces of an open end part of the sleeve (18) (see Figures1-2) and performs sterilization, filling and sealing of the paper container (20) (see Figure 1), the sleeve (18) being a tubular body having walls (see Figure 2B) formed by at least a stack of sheets of paper, 
Page 2 of 4the apparatus (see Figure 1) comprising a mandrel (14) that has a small opening(48) and capable of blasting heated air containing a sterilizer to an inner surface of the sleeve (18) (see Figures 1 and 3), which forms a bottom part of the paper container, in a state where the sleeve stands in a columnar shape, the mandrel (14) that has the small opening (48) configured to perform (via 10) sterilization of the inner surface of the bottom part and capable of heating the bottom part for closing at the same time (i.e. at stations C and F – see Figure 1), and components for folding the parts of the sleeve along a bottom part forming line (i.e. at station B - see Figures 1-2C) and bonding the folded parts of the sleeve together under pressure thereby forming the bottom part (i.e. at stations C-D - see Figures 1 and 2C-2D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodocker (4590740) in view of McVey (20020114727).
Rodocker (‘740) discloses a method for sterilizing a sleeve in an aseptic filling system that molds the sleeve (44) into a paper container (58) having a bottomed tubular shape by closing surfaces of an open end part of the sleeve (44) and performs sterilization, filling and sealing of the paper container (58) (see Figure 1), the sleeve (44) being a tubular body having walls formed by laminating at least paper (see Figures 1 and 3-4D, Col. 1 lines 11-12, Col. 2 lines 53-54), 
wherein, in a state where the sleeve (44) having a columnar shape (i.e. station A - see Figures 1, 3, and 4B), a heated air containing a sterilizer in the form of at least hydrogen peroxide is blasted to an inner surface of the sleeve (44), which forms a bottom part of the paper container (58), to perform blasting of the heated air containing the sterilizer to the inner surface of the bottom part for sterilizing and capable of heating the bottom part for closing the bottom part at the same time heating parts of the sleeve that form the bottom part by the blasting of the heated air containing the sterilizer (i.e.12 at station A - see Figures 1 and 3, Col. 1 lines 38-41 and 60-63, Col. 2 lines 33-45, Col. 3 lines 60-65, Col. 4 lines 1-2, where air would intrinsically be heated for the sterilizer (i.e. hydrogen peroxide) to remain as a fog), folding the parts of the 
While Rodocker (‘740) discloses that the heated air containing the sterilizer in the form of hydrogen peroxide (see Col. 1 line 40, Col. 4 line 1) is blasted by a nozzle (12) that has a small opening (see Figure 1) and the sterilizer is produced by a generator (34) to gasify the sterilizer, Rodocker (‘740) does not appears to specifically teach that the sleeve (44) stands in a columnar shape when the heated air containing the sterilizer is blasted to the inner surface, or that the nozzle (12) is a mandrel or that it is inserted into the sleeve of the columnar shape, or specifically that the heated air containing the sterilizer is produced by spraying the sterilizer into an evaporator portion to gasify the sterilizer and mixing the gasified sterilizer gas with heated air.
It was known in the art before the effective filing date of the claimed invention to provide steps of blasting heated air containing a sterilizer by a mandrel inserted into a sleeve of a columnar shape where the heated air containing the sterilizer is produced by spraying the sterilizer into an evaporating portion to gasify the sterilizer and mixing in a method for sterilizing a sleeve/container in an aseptic filling system. McVey (‘727) discloses a method for sterilizing a sleeve/container (160) in an aseptic system (see Figure 9) comprising:
wherein, in a state where the sleeve (160) stand in a columnar shape (see Figure 9), a heated air containing a sterilizer (120) in the form of hydrogen peroxide (see p. 4 [0047] – lines 1-2) is blasted to an inner surface of the sleeve (160) to perform blasting of the heated air containing the sterilizer (120) to the inner surface of the sleeve including the bottom part for sterilizing and heating (see Figure 9); 

wherein the heated air containing the sterilizer is produced by spraying the sterilizer (120) into an evaporating portion (34) (via 120, 126, 124) to gasify the sterilizer (i.e. at 124 and into 34) (see Figure 9, p. 4 [0047]) and mixing (i.e. at 112) the gasified sterilized gas (i.e. at 130) with heated air (via 100, 106, 110) (see Figure 9, p. 4 [0046]),
in order to gasify and mix a sterilizer/sterilant with heated air so as to treat/sterilize interior surface of the sleeves/containers (see Figure 9, pp. 4-5 [0048]-[0049] and [0051]-[0058]). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a mandrel that is inserted into the sleeve where the heated air containing the sterilizer is produced by spraying the sterilizer into an evaporator portion to gasify the sterilizer and mixing the gasified sterilizer gas with heated air in the method of Rodocker in order to supply a sterilant into objects such as sleeves/containers so as to sterilize/decontaminate sleeves as shown by McVey.
	Thus, Claims 1-4 and 7-9 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Rodocker (‘740) and McVey (‘727).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodocker (4590740) or Swank (WO9908932) or Joosten (4506491) as applied to claim 5 above, and further in view of McVey (20020114727).

While Swank (‘932) discloses that the apparatus (see Figures 1-2) further comprises a sterilizer supplying portion (52) (see Figure 2), the sterilizer supplying portion (52) sprays the sterilizer into an evaporating portion (32, 50) to gasify the sterilizer and mixes the gasified sterilizer with heated air (see Figure 2), none of Rodocker (‘740) or Swank (‘932) or Joosten (‘491) appears to specifically teach that the apparatus further comprises a heating apparatus having a blower connected thereto and a mixing apparatus.
It was known in the art before the effective filing date of the claimed invention to provide a mixing apparatus with a sterilizer supplying portion connected to an evaporating portion and a heating apparatus having a blower in an apparatus for sterilizing objects such as a sleeve/container. McVey (‘727) discloses an apparatus for sterilizing a sleeve/container in an aseptic system (see Figure 9) comprising:
a mandrel (164) that has a small opening and blasts heated air containing a sterilizer to an inner surface of the sleeve/container (160) in a state where the sleeve/container (160) stands in a columnar shape (see Figure 9), the mandrel (164) that has the small opening configured to perform sterilization of the inner surface of the container including a bottom part and capable of heating the bottom part (see pp. 4-5 [0048]-[0049] and [0051]-[0053]); and
a sterilizer supplying portion (124), an evaporation portion (34), a heating apparatus (100, 106) having a blower (100) connected thereto (see Figure 9) and a mixing apparatus (112), all of which are in fluid communication (see Figure 9) such that the sterilizer supplying portion (124) sprays the sterilizer into the evaporating portion (34) to gasify the sterilizer and the mixing apparatus (112) is configured to mix the gasified sterilizer from the evaporation portion (34) with 
in order to provide gasify and mix a sterilizer/sterilant with heated air so as to treat/sterilize interior surface of the sleeves/containers (see Figure 9, pp. 4-5 [0048]-[0049] and [0051]-[0058]). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a mixing apparatus with a sterilizer supplying portion that sprays a sterilizer into an evaporating portion and a heating apparatus having a blower connected thereto in the apparatus of Rodocker or Swank or Joosten as a known configuration in order to supply a sterilant into objects such as sleeves/containers as shown by McVey.
	Thus, Claim 6 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Rodocker (‘740) or Swank (‘932) or Joosten (‘491), and McVey (‘727).

Response to Arguments
Applicant's arguments filed 1/07/2021 have been fully considered but they are not persuasive. Specifically, as to applicant’s arguments on pp. 10, 11 and 13 of Remarks with respect to claim 5, examiner disagrees and points out that only structural feature required for the claimed apparatus is a mandrel with a small opening. Examiner further indicates that the other limitations being argued are directed to functional/process limitations and points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, .

Applicant’s arguments with respect to claim(s) 1-4 and 7-9 have been considered but are moot because the new ground of rejection does not rely only on the singular reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/REGINA M YOO/            Primary Examiner, Art Unit 1799